Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                           Nos. 04-18-00772-CV & 04-18-00773-CV

                                     EX PARTE J.A.B., Jr.

                   From the 216th Judicial District Court, Kerr County, Texas
                            Trial Court Nos. 18-833-A & 18-834-A
                        Honorable N. Keith Williams, Judge Presiding

    BEFORE JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the orders of the trial court are
REVERSED, and judgment is RENDERED denying the petitions for expunction. It is ORDERED
that appellant, Texas Department of Public Safety, recover its costs of these appeals from appellee,
J.A.B., Jr.

       SIGNED October 23, 2019.


                                                  _____________________________
                                                  Beth Watkins, Justice